DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 4/23/2022 and a supplemental amendment filed on 5/26/2022 have been entered and made of record.
Application Status 
Claims 2-5, 13-16, 20-22, 24, and 26 were canceled. 
Claims 1, 6-12, 17-19, 23, 25, and 27 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Yangzhou Du (Reg. No. 65310) on 5/31/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Currently Amended) A system, comprising: a computer-readable storage medium storing executable instructions for calibrating a camera; and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, the at least one processor is directed to: obtain real-time image data relating to at least one scene acquired by [[a]] the camera at a present moment; identify a plurality of real-time first features relating to a plurality of subjects from the real-time image data; determine one or more first estimated values corresponding to the plurality of real-time first features, the one or more first estimated values being represented by a first coordinate system; obtain one or more first reference values corresponding to the plurality of real-time first features, the one or more first reference values being represented by a second coordinate system, each of the one or more first estimated values corresponding to one of the one or more first reference values; obtain one or more pre-determined parameters of the camera; determine one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the one or more pre-determined parameters of the camera and the one or more first estimated values, the one or more second reference values being represented by the second coordinate system, and the second coordinate system being a real world coordinate system; Supplemental Response Attorney Docket No.: 20666-0002US00 Application No.: 17/080,866 Page 3 of 11  determine whether a number of differences between the one or more first reference values and the corresponding one or more second reference values exceeds a threshold; determine that the camera needs to be calibrated in response to a determination that the number of differences between the one or more first reference values and the corresponding one or more second reference values exceeds the threshold; determine one or more real-time target parameters of the camera at the present moment based on the one or more first estimated values and the one or more first reference values in response to a determination that the camera needs to be calibrated; and designate the one or more pre-determined parameters of the camera as the one or more real-time target parameters of the camera in response to a determination that the camera does not need to be calibrated.  
2-5. (Cancelled)    
6. (Currently Amended) The system of claim 1, wherein to determine the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values, the at least one processor is further directed to: determine at least one set of real-time second features from the plurality of real- time first features; determine at least one set of one or more first parameters of the camera based on the at least one set of the real-time second features; determine the one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on each of the atPage 4 of 11 least one set of the one or more first parameters; and determine the one or more real-time target parameters of the camera based on differences between the one or more first reference values and the one or more second reference values.  
7. (Currently Amended) The system of claim 1, wherein to determine the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values, the at least one processor is further directed to: determine the one or more real-time target parameters of the camera based on the one or more first estimated values, the one or more first reference values, and the one or more pre-determined parameters of the camera according to a gradient algorithm.  
8. (Currently Amended) The system of claim 1, wherein to determine the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values, the at least one processor is further directed to: determine the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values according to a recurrence algorithm or a numerical algorithm.  
9. (Previously Presented) The system of claim 1, wherein the plurality of subjects includes at least one of at least one portion of a lane mark, at least one portion of a vehicle, at least one portion of a facility, or at least one portion of a human.  
10. (Original) The system of claim 1, wherein the camera is installed in a mobile device.  
11. (Original) The system of claim 1, wherein to identify a plurality of features relating to a plurality of subjects from the real-time image data, the at least oneSupplemental Response Attorney Docket No.: 20666-0002US00 Application No.: 17/080,866 Page 5 of 11 processor is further directed to: detect the plurality of subjects from the real-time image data; classify the plurality of subjects; and identify the plurality of features relating to the plurality of subjects based on the plurality of classified subjects.  
12. (Currently Amended) A method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising: obtaining real-time image data relating to at least one scene acquired by a camera; identifying a plurality of real-time first features relating to a plurality of subjects from the real-time image data; determining one or more first estimated values corresponding to the plurality of real-time first features, the one or more first estimated values being represented by a first coordinate system; obtaining one or more first reference values corresponding to the plurality of real- time first features, the one or more first reference values being represented by a second coordinate system, each of the one or more first estimated values corresponding to one of the one or more first reference values; obtaining one or more pre-determined parameters of the camera; determining one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the one or more pre-determined parameters of the camera and the one or more first estimated values, the one or more second reference values being represented by the second coordinate system, and the second coordinate system being a real world coordinate system; determining whether a number of differences between the one or more firstPage 6 of 11 reference values and the corresponding one or more second reference values exceeds a threshold; determining that the camera needs to be calibrated in response to a determination that the number of differences between the one or more first reference values and the corresponding one or more second reference values exceeds the threshold; determining one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values in response to a determination that the camera needs to be calibrated; and designating the one or more pre-determined parameters of the camera as the one or more real-time target parameters of the camera in response to a determination that the camera does not need to be calibrated.  
13-16. (Cancelled)  
17. (Currently Amended) The method of claim 12, wherein the determining the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values includes: determining at least one set of real-time second features from the plurality of real-time first features; determining at least one set of one or more first parameters of the camera based on the at least one set of the real-time second features; determining the one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on each of the at least one set of the one or more first parameters; and determining the one or more real-time target parameters of the camera based on differences between the one or more first reference values and the one or more second reference values.  
18. (Currently Amended) The method of claim 12, wherein the determining the oneSupplemental Response Attorney Docket No.: 20666-0002US00Page 7 of 11 or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values includes: determining the one or more real-time target parameters of the camera based on the one or more first estimated values, the one or more first reference values, and the one or more pre-determined parameters of the camera according to a gradient algorithm.  
19. (Currently Amended) The method of claim 12, wherein the determining the one or more real- time target parameters of the camera based on the one or more first estimated values and the one or more first reference values includes: determining the one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values according to a recurrence algorithm or a numerical algorithm.  
20-22. (Cancelled)    
23. (Currently Amended) A non-transitory computer readable medium, comprising: instructions being executed by at least one processor, causing the at least one processor to implement a method, comprising: obtaining real-time image data relating to at least one scene acquired by a camera; identifying a plurality of real-time first features relating to a plurality of subjects from the real-time image data; determining one or more first estimated values corresponding to the plurality of real-time first features, the one or more first estimated values being represented by a first coordinate system; obtaining one or more first reference values corresponding to the plurality of real-time first features, the one or more first reference values being represented by a second coordinate system, each of the one or more first estimated valuesApplication No.: 17/080,866 Page 8 of 11 corresponding to one of the one or more first reference values; obtaining one or more pre-determined parameters of the camera; determining one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the one or more pre-determined parameters of the camera and the one or more first estimated values, the one or more second reference values being represented by the second coordinate system, and the second coordinate system being a real world coordinate system; determining whether a number of differences between the one or more first reference values and the corresponding one or more second reference values exceeds a threshold; determining that the camera needs to be calibrated in response to a determination that the number of differences between the one or more first reference values and the corresponding one or more second reference values exceeds the threshold; determining one or more real-time target parameters of the camera based on the one or more first estimated values and the one or more first reference values in response to a determination that the camera needs to be calibrated; and designating the one or more pre-determined parameters of the camera as the one or more real-time target parameters of the camera in response to a determination that the camera does not need to be calibrated.  
24. (Cancelled)  
25. (Previously Presented) The system of claim 11, wherein to classify the plurality of subjects, the at least one processor is further directed to: classify the plurality of subjects into a plurality of categories, the plurality of categories including human, animal, facility, vehicle, landmark, and lane line.  
26. (Cancelled)  
27. (Previously Presented) The method of claim 12, wherein the identifying a plurality of features relating to a plurality of subjects from the real-time image data includes: detecting the plurality of subjects from the real-time image data; classifying the plurality of subjects into a plurality of categories, the plurality of categories including human, animal, facility, vehicle, landmark, and lane line; and identifying the plurality of features relating to the plurality of subjects based on the plurality of classified subjects.

Allowable Subject Matter
Claims 1, 6-12, 17-19, 23, 25, and 27 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a system and a method for calibrating a camera installed in a mobile device.  The method obtains real-time image data relating to at least one scene acquired by the camera, and
identifies a plurality of real-time first features relating to a plurality of subjects from the real-time image data. The method determines one or more first estimated values corresponding to the plurality of real-time first features, wherein the one or more first estimated values being represented by a first coordinate system. The method then obtains one or more first reference values corresponding to the plurality of real-time first features, and the first reference values are represented by a second coordinate system, which is a real-world coordinate system. Each of the first estimated values is corresponding to one of the first reference values. The method then determines one or more real-time target parameters of the camera based on the first estimated values and the first reference values. The method further obtains one or more pre-determined parameters of the camera, and determines one or more second reference values corresponding to the plurality of real-time first features of the plurality of subjects based on the one or more pre-determined parameters of the camera and the one or more first estimated values.  The one or more second reference values are represented by the second coordinate system. The method then determines that the camera needs to be calibrated in response to a determination that the number of differences between the one or more first reference values and the correspond in one or more second reference values exceeds a threshold, then determines one or more real-time target parameters of the camera at the present moment based on the one or more first estimated values and the one or more first reference values in response to the determination that the camera needs to be calibrated. On the other hand, the method designates the one or more pre-determined parameters of the camera as the one or more real-time target parameters of the camera in response to the determination that the camera does not need to be calibrated. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 2/2/2022 for details.  During the interview conducted on 5/24/2022, the Examiner suggested the Applicant to include limitations of claim 24 into all of the independent claims. In a supplemental amendment filed on 5/26/2022, the Applicant accepted this suggestion.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1, 6-12, 17-19, 23, 25, and 27 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488